Exhibit 13 April 11, 2012 Dear Fellow Shareholders: Since the onset of the financial market crisis in September 2008, Simsbury Bank has grown by almost 70%.We have added over 4,400 new customers, originated over $210 million in mortgage and consumer loans and $50 million in commercial loans.Deposits have increased by over 70%, loans by over 20% and investments under management by 37%.In 2011, the Bank's assets grew by 28%, deposits by 28% and commercial loans by almost 15%. We continue to live in a period of market disruption.Since 2008, financial market changes and weakened economic conditions have created significant challenges for all banks.We face historically low interest rates, a sluggish economy, an anti-bank consumer attitude, and significant changes to banking regulations.At the same time, we have experienced incredibly rapid leaps in information technology.iPhones, iPads and Androids are accelerating the ability for people to communicate, problem solve and learn. "Smart" televisions with integrated Internet access have become affordable.And banking software entrepreneurs are creating solutions to help banks improve productivity and better manage compliance and security requirements. Simsbury Bank has performed well during this challenging period.The competitive landscape continues to change which adds another element of disruption and opportunity for us.We intend to continue to implement our growth strategy to build a more profitable company for our shareholders.The key elements of our strategy include the following: ● broadening and deepening our branch franchise market position through continued investment in a talented advisory focused team, productivity and convenience enhancing technology solutions, and new product offerings; ● expanding our regional presence through business lines that are not branch dependent; and ● opportunistically taking advantage of favorable branching and investment services situations that arise. To provide you with greater insights into our strategies and plans for the future, this year's annual report is organized around each of our lines of business. Mortgage and Consumer Lending Mortgage and consumer lending has been a core strength of Simsbury Bank since its start in 1995.Mortgage and consumer loans still account for almost three-quarters of our loans.With the disruption in the mortgage industry beginning in 2007 that resulted from the reckless practices of many market participants, we saw an opportunity to meet demand for trustworthy mortgage advisors and quality loan products built to help consumers meet their needs rather than to enrich mortgage brokers and investment bankers.Strategically, we also saw an opportunity to grow in a business we understood and that was not branch dependent.The Bank has always been deposit rich.Building a capability to compete in the mortgage business beyond our core branch franchise area provided an opportunity to attain a more favorable loan-to-deposit balance while also expanding fee income opportunities through loan servicing and sales. In 2011, we completed installation of a scalable, technologically state of the art organization.We enhanced our already strong team with new members who brought outstanding experience to our origination, processing and servicing capabilities.We migrated to a new origination, underwriting and processing software platform around which we designed work flows that leverage our team's productivity and customer service.We opened fields in our core data record keeping system that enabled us to book, service and report on loans more quickly and completely.We armed our mortgage origination advisors with mobile communication enabled laptop computers to allow them to serve their customers when and where the customer prefers.We expanded our product offerings to include jumbo, FHA and bridge mortgages.Finally, we established mortgage loan servicing relationships with Freddie Mac and the Federal Home Loan Bank of Boston.By year-end, our servicing portfolio had grown to $18 million. The financial benefit that our mortgage and consumer lending team has brought to the Bank in the past two years is significant.In 2011, we originated $74 million in new loans.Primarily for interest rate risk management reasons, we chose to sell $20 million in loans in 2011, that generated $427 thousand in revenue, compared to sales of$15 million in 2010, which generated $227 thousand in revenue.We continued to hold the number one market share position in our four-town branch franchise market area in terms of number of loans closed.We ranked first in Simsbury and Granby and top ten in Avon and Bloomfield. Our focus in 2012 is to continue to improve our franchise market share and to establish the Bank as a strong competitor throughout Central Connecticut by delivering excellent service to our customers.We also plan to add online application capability to provide our customers with the convenience of applying for a loan from the comfort of their home or any location. Retail Banking Retail Banking continued its excellent track record of attracting, retaining and providing excellent service to our deposit customers.Deposit growth of 28% in 2011 was outstanding.Part of our deposit growth was from our municipal relationships.We now have significant banking relationships with three of the four towns in which we have branches.What's more, consumer and business deposits also experienced strong growth.Our deposit market share, as measured by the FDIC, improved in all four of our branch franchise towns.We are now the largest bank as measured by deposits in Simsbury and Granby and the second largest in our four-town branch market. Throughout the year, we refined work processes in our branches and deposit operations areas with the objective of improving customer service through better utilization of technology and better matching of our team members with customer demand.In addition to providing better customer service, these streamlining efforts also improved productivity and lowered expenses. We continued to emphasize the value of full banking relationships with our customers.Introduced in late 2010, our Pinnacle and Pinnacle Plus products provide bonus deposit and loan rates, free ATMs and other benefits to customers with full, multi-product relationships with the Bank.We continued to have great demand with customers for our online services.By year-end, over half of our customers banked with us online and one-third of our online customers chose to receive their statements electronically.Finally, in 2011, we changed our debit card servicing provider, improving our customers' experience when first receiving their debit card or obtaining a replacement. We are starting 2012 with a major upgrade to our ATM network.By early April, we will have installed new, state of the art ATMs offering new capabilities, easier functionality and handicapped accessibility in all of our ATM locations.We believe that investing in the latest self-service technology is responsive to our customers' demand for convenience and simplicity in handling their daily transactions.Throughout the year, we will continue to invest in staff education and strengthen our customer advisory skills.Later in the year, we plan to introduce online deposit account opening and prepare to implement mobile banking to further meet the growing customer demand for electronic banking services and tools. - 2 - Commercial Banking Commercial Banking had a strong year with respect to new business.Since September 2008, we have originated $50 million in commercial loans, including $20 million in 2011.Our commercial loan portfolio now comprises over 25% of total gross loans and is predominantly loans to local, privately owned small and medium sized businesses. Our exposure to non-owner occupied commercial real estate secured loans remains among the lowest of peer banks at 4% of total loans.Our asset quality remains strong with low delinquency and net charge-off rates. We have always focused on building full banking relationships with business owners who need a variety of deposit, cash management, loan and investment services from us.Hence our large commercial and industrial (C&I) loan type concentration compares favorably to our relatively modest non-owner occupied commercial real estate loan exposure.Generally, we have found the commercial real estate market to be more transactional rather than relationship driven.Additionally, non-owner occupied commercial real estate secured loans tend to be more sensitive to economic and real estate market cycles.As such, we manage this risk concentration closely.Our relatively modest non-owner occupied commercial real estate exposure benefited the Bank greatly during the past three years of recession and slow recovery as reflected in our strong asset quality metrics. Our strength in developing relationships with small and medium sized businesses, including the extensionof C&I loans, made participation in the federal Small Business Lending Fund an excellent opportunity to support the Bank's future growth.As discussed below, the cost of this capital declines with the growth in our C&I loan portfolio.In fact, by year-end 2011, we had already achieved the loan growth necessary to qualify for the lowest available dividend rate. In 2012, we intend to continue to add to our Commercial Banking capacity.Like mortgage lending, commercial banking is not branch dependent.Though branches certainly help deliver services to commercial customer relationships, technology solutions, such as online banking and remote deposit capture, allow us to provide excellent service to businesses outside our branch market area.Changes in the competitive landscape during the past several years open new opportunities to our Commercial Banking team. Treasury Historically low interest rates, an indication by the Federal Reserve that it will maintain this low rate environment through 2014, the European sovereign debt crisis, and the Bank's continuing growth came together in 2011 to bring new challenges to our Asset and Liability Management.The Bank has developed and implemented plans to improve our net interest margin while maintaining our historically low risk posture toward interest rate changes and our investment portfolio. A major challenge for the Bank and many of the nation's community banks has been access to the capital markets on a basis that would not be punitive to existing shareholders.Three years after the financial market crisis of late 2008, raising capital for smaller banks continues to be a challenge and very expensive when available.We were, therefore, very pleased to be among three Connecticut banks selected to participate in the Small Business Lending Fund (SBLF), a program authorized by the Small Business Jobs Act of 2010.We used the $9 million in Tier 1 capital to retire the approximately $4.3 million in preferred stock issued to the U.S. Treasury as part of the 2apital Purchase Program.The balance is adequate to support the Bank's anticipated balance sheet growth for the next several years. The SBLF capital provides an attractively priced option to the Bank.Depending on the volume of qualifying C&I loans outstanding, the dividend rate can range from 5% to as low as 1%.The rate is adjusted quarterly until early 2014, at which time it will be set for the remaining two years of the initial phase of the program.If the preferred stock is not redeemed by early 2016, the dividend rate will be increased to 9%.The Bank intends to redeem the preferred stock prior to the dividend rate adjustment in 2016. - 3 - We continue to focus on improving the liquidity of our common stock.In 2011, we introduced a new Shareholder Information section on our website to facilitate opportunities for current and future shareholders to learn about the Company’s performance.We also introduced a Dividend Reinvestment Plan to provide our shareholders with a convenient way to reinvest their dividends in the Company’s stock and, thereby, increase their ownership. Investment Services Our investment services business continued to perform well in 2011.Since September 2008, Assets under Management increased by 37% to $60 million.This growth was fueled by $24 million in new dollars invested during that time period, including $5 million in 2011.The relationship with our broker dealer, LPL Financial, continues to be successful as their qualified investment products provide many of our clients with excellent low risk, guaranteed return options. 2012 Outlook The Board and Management continue to be proud to fulfill the Bank's founders' goal of being a reliable, locally focused source of loans for businesses and households in good times and in bad.We are pleased to be among the state's banks to report significant loan growth throughout these difficult economic times. The margin pressure resulting from the low interest rate environment challenges all banks.Larger regional and national banks, which already are far less dependent on spread income than community banks, have led the way in repricing their products and services, sometimes engendering great public controversy.Yet, most community banks, including Simsbury Bank, face the same margin pressure and need to price their products and services appropriately to earn a profit.This is particularly challenging for community banks which led the "fee free" wave in the 1990's.No-fee banking has become associated with community banks as if it were a core value.Yet, "fee free" is not a core value, but, rather, a marketing strategy.It was a great marketing strategy when interest rate margins were robust.However, it is a shareholder value eroding strategy at times such as now with low interest rates and tight margins.As 2012 progresses, the Bank will assess the pricing and value of all its products and services to ensure they are appropriate for our customers and build value for our shareholders. Simsbury Bank is committed to true community banking values that differentiate us from regional and national banks.We believe that a community bank is defined by its local focus and decision-making, its flat organizational structure that keeps everyone close to the customer, and its customer friendly approach to service and sales.Additionally, for Simsbury Bank, our brand of community banking includes a commitment to being an advisor and partner to our customers to help them achieve their life and financial goals. We thank you for your support and look forward to an excellent year of growth and profitability. Sincerely, /s/ Martin J. Geitz /s/ Robert J. Bogino Martin J. Geitz Robert J. Bogino President & Chief Executive Officer Chairman of the Board of Directors - 4 - Selected Financial and Other Data At 12/31/11 At 12/31/10 At 12/31/09 Balance Sheet Data: Total assets $ $ $ Loans, net Investment securities Federal funds sold, money market mutual funds, and other interest-earning deposits 72,662,931 23,707,092 8,876,984 Deposits Stockholders’ equity For the Year Ended 12/31/11 For the Year Ended 12/31/10 For the Year Ended 12/31/09 Statement of Income Data: Total interest and dividend income $ $ $ Total interest expense Net interest and dividend income Provision for loan losses Net interest and dividend income after provision for loan losses Gain on loans sold, net Noninterest income Noninterest expense Income tax expense Net income Earnings per common share $ $ $ Earnings per common share, assuming dilution $ $ $ Other Data: Net interest spread % % % Net interest margin % % % Return on average assets % % % Return on average stockholders’ equity % % % Dividend payout ratio % % % Average stockholders’ equity to average assets % % % - 5 - Management's Discussion and Analysis of Financial Conditions and Results of Operations Forward-Looking Statements Certain statements contained in this Annual Report that are not historical facts may constitute “forward-looking statements” within the meaning of Section 27A of the Securities Act of 1933, as amended, and Section 21E of the Securities Exchange Act of 1934, as amended (the “Exchange Act”), and are intended to be covered by the safe harbor provisions of the Private Securities Litigation Reform Act of 1995.These statements, which are based on certain assumptions and describe the Company’s future plans, strategies and expectations, can generally be identified by the use of words such as “may,” “will,” “should,” “could,” “would,” “plan,” “believe,” “expect,” “anticipate,” “intend,” “estimate” or words of similar meaning.These forward-looking statements include statements relating to the Company’s anticipated future financial performance, projected growth and management’s long-term performance goals, as well as statements relating to the anticipated effects on results of operations and financial condition from developments or events, the Company’s business and growth strategies. These forward-looking statements are subject to significant risks, assumptions and uncertainties, and could be affected by many factors.The following list, which is not intended to be an all-encompassing list of risks and uncertainties affecting the Company, summarizes several factors that could cause the Company’s actual results to differ materially from those anticipated or expected in these forward-looking statements: ● economic conditions (both generally and in the Company’s markets) may be less favorable than expected, resulting in, among other things, a continued deterioration in credit quality, a further reduction in demand for credit and/or a further decline in real estate values; ● the general decline in the real estate and lending market may continue to negatively affect the Company’s financial results; ● inaccuracies in management’s assumptions used in calculating the appropriate amount to be placed into the Company’s allowance for loan and lease losses; ● restrictions or conditions imposed by regulators on the Company’s operations may make it more difficult for the Company to achieve its goals; ● legislative and regulatory changes (including the impact of the Dodd-Frank Wall Street Reform and Consumer Protection Act and related regulations) subject the Company to additional regulatory oversight which may result in increased compliance costs and/or require the Company to change its business model; ● changes in accounting standards and compliance requirements may adversely affect the businesses in which the Company is engaged; ● competitive pressures among depository and other financial institutions may increase significantly; ● changes in the interest rate environment may reduce margins or the volumes or values of the loans the Company makes; ● competitors may have greater financial resources and develop products that enable those competitors to compete more successfully than the Company can; ● the Company’s ability to attract and retain key personnel can be affected by the increased competition for experienced employees in the banking industry; ● adverse changes may occur in the equity markets; ● war or terrorist activities may cause further deterioration in the economy or cause instability in credit markets; and economic, governmental or other factors may prevent the projected population and residential and commercial growth in the markets in which the Company operates. - 6 - Forward-looking statements speak only as of the date on which they are made.The Company does not undertake any obligation to update any forward-looking statement to reflect circumstances or events that occur after the date the forward-looking statements are made. General This discussion is designed to assist you in better understanding the Company’s financial condition, results of operations, liquidity and capital resources and any significant changes and trends related thereto.This discussion should be read in conjunction with our financial statements. SBT Bancorp, Inc. (the “Company”) is the holding company for The Simsbury Bank & Trust Company, Inc. (the “Bank”).The Company was incorporated in the State of Connecticut on February 17, 2006.The Company became the Bank’s sole shareholder pursuant to a reorganization that occurred on March 2, 2006.The Company’s only business is its investment in the Bank, which is a community-oriented financial institution providing a variety of banking and investment services. The Bank was incorporated on April 28, 1992 and commenced operations as a Connecticut chartered bank on March 31,1995.The Bank's deposit accounts are insured under the Federal Deposit Insurance Act, up to the maximum applicable limits thereof.The Bank is not a member of the Federal Reserve System.The Bank's main office and its corporate offices are located in the town of Simsbury, Connecticut.The Bank has branch offices in the towns of Granby, Avon, and Bloomfield, Connecticut. The Bank also maintains a business office in Canton, Connecticut.The Bank's customer base consists primarily of individual consumers and small businesses in north central Connecticut.The Bank has in excess of 21,000 deposit accounts. The Bank offers a full range of commercial banking services to residents and businesses in its primary and secondary markets through a wide variety of mortgage programs, home equity lines and loans, FDIC-insured checking and savings accounts, and IRA and 401(k) rollovers, as well as safe deposit and other customary non-deposit banking services.As of December 31, 2011, approximately 86% of the Bank's loans were secured by residential property located in Connecticut. The Bank has two ATMs at its main office and at the Bloomfield branch, and one ATM at each of its other branch/business office locations. The ATMs generate activity fees based upon utilization by other banks' customers.The Bank offers investment products to customers through SBT Investment Services, Inc., a wholly-owned subsidiary of the Bank, and through its affiliation with the securities broker/dealer, LPL Financial Services Corporation. The Company earned net income of $909,530 for the year ended December 31, 2011, compared to $1,146,709 for the year ended December 31, 2010, a decrease of 21%.Net income available to common shareholders after preferred dividends was $549,955, or $0.63 per diluted share, for the year ended December 31, 2011, compared to $888,709, or $1.03 per diluted share, for the year ended December 31, 2010, a decrease in diluted earnings per share of 39%.The decrease in net income for 2011 compared to 2010 was primarily attributable to increased salaries and employee benefits expense and advertising and promotions fees as the Bank increased staffing by seven employees and increased marketing to prepare for future growth as well as a decrease in net interest margin.Key financial highlights for the year ended December 31, 2011 compared to the year ended December 31, 2010 included the following:total assets increased by $81 million or 27%; core deposits grew by $58 million or 30%; non-interest income increased by $605 thousand or 34%; and loans outstanding grew by $11 million or 6%.Asset quality remained very favorable with total non-accrual loans and loans 30 or more days past due decreasing to 1.30% of loans outstanding on December 31, 2011 from 1.39% of loans outstanding on December 31, 2010.The SBT Passive Investment Company, established in January of 2011, provided tax benefits in excess of $100 thousand for the year ended December 31, 2011. - 7 - In the third quarter of 2011, the Company established a Dividend Reinvestment Plan, providing shareholders with a convenient, economical and systematic method of purchasing additional shares of common stock.In addition, the Company received $9 million in capital through the Small Business Lending Fund (the “SBLF”) administered by the United States Department of the Treasury (the “Treasury”).The SBLF was created by the Treasury to encourage banks to increase lending to small businesses by providing capital to eligible banks at an adjustable dividend rate based on the volume of qualified lending.Of the more than 900 applicants for SBLF funds, only 400 were preliminarily approved by the Treasury and of these preliminary approvals, only 332 applicants subsequently received SBLF funds.The Company’s initial weighted average dividend rate is 3%.As the Company’s small business loans increase over the next several quarters, the dividend rate on the entire $9 million in capital is expected to decline to the minimum dividend rate of 1%.The Company used approximately $4.3 million of the proceeds to redeem all of the outstanding shares of preferred stock issued to the Treasury under the Treasury’s Troubled Asset Relief Program (“TARP”) Capital Purchase Program (“CPP”).As of December 31, 2011, the Bank’s total risk-based capital ratio at December 31, 2011 was 14.44%. Results of Operations for the Years Ended December 31, 2011, 2010, and 2009 Net Interest Income and Net Interest Margin The Bank’s earnings depend largely upon the difference between the income received from its loan portfolio and investment securities and the interest paid on its liabilities, mainly interest paid on deposits.This difference is “net interest income.”The net interest income, when expressed as a percentage of average total interest-earning assets, is referred to as the net interest margin.The Bank’s net interest income is affected by the change in the level and the mix of interest-earning assets and interest-bearing liabilities, referred to as volume changes.The Bank’s net interest margin is also affected by changes in yields earned on assets and rates paid on liabilities, referred to as rate changes.Interest rates charged on the Bank’s loans are affected principally by the demand for such loans, the supply of money available for lending purposes and competitive factors.These factors are in turn affected by general economic conditions and other factors beyond the Bank’s control, such as federal economic policies, the general supply of money in the economy, legislative tax policies, governmental budgetary matters, and the actions of the Federal Reserve. Net interest and dividend income after provision for loan losses totaled $9,698,490 in 2011, which is an increase of $235,961, or 2.49%, from 2010.Average assets have grown to $317 million at December 31, 2011 from $273 million at December 31, 2010 primarily due to deposits held at the Federal Reserve Bank of Boston.The Bank’s net interest spread and net interest margin decreased to 3.13% and 3.27%, respectively, during 2011 as compared to 3.66% and 3.82%, respectively, during 2010. The following table presents the average amounts outstanding for the major categories of the Bank’s interest-earning assets and interest-bearing liabilities and the average interest rates earned or paid thereon for the years ended December 31, 2011, 2010 and 2009. - 8 - NET INTEREST INCOME (Dollars in thousands) For the Year Ended 12/31/11 Average Balance Interest Yield Federal funds sold and overnight deposits $ $ % Investments(1) Mortgage loans Commercial loans Consumer loans Term federal funds sold - - - Total loans % Total interest-earning assets $ $ % NOW deposits $ $
